SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨Preliminary ProxyStatement. ¨Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)). ¨Definitive Proxy Statement. xDefinitive Additional Materials. ¨Soliciting Material Pursuant to Sec. 240.14a-12. OPPENHEIMER CAPITAL INCOME FUND OPPENHEIMER CASH RESERVES OPPENHEIMER CHAMPION INCOME FUND OPPENHEIMER COMMODITY STRATEGY TOTAL RETURN FUND OPPENHEIMER CORPORATE BOND FUND OPPENHEIMER CURRENCY OPPORTUNITIES FUND OPPENHEIMER EMERGING MARKETS DEBT FUND OPPENHEIMER EQUITY FUND, INC. OPPENHEIMER GLOBAL STRATEGIC INCOME FUND OPPENHEIMER INTEGRITY FUNDS, on behalf of Oppenheimer Core Bond Fund OPPENHEIMER INTERNATIONAL BOND FUND OPPENHEIMER LIMITED-TERM GOVERNMENT FUND OPPENHEIMER MAIN STREET FUNDS, INC., on behalf of Oppenheimer Main Street Fund OPPENHEIMER MAIN STREET SELECT FUND OPPENHEIMER MAIN STREET SMALL- & MID-CAP FUND OPPENHEIMER MASTER EVENT-LINKED BOND FUND, LLC OPPENHEIMER MASTER INFLATION PROTECTED SECURITIES FUND, LLC OPPENHEIMER MASTER LOAN FUND, LLC OPPENHEIMER PORTFOLIO SERIES FIXED INCOME ACTIVE ALLOCATION FUND OPPENHEIMER SENIOR FLOATING RATE FUND OPPENHEIMER SHORT DURATION FUND (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment Of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Proxy Votes Scheduled for February 2012 OppenheimerFunds has scheduled a special shareholder meeting for February 29, 2012, to conduct proxy votes on several proposals impacting multiple funds. OppenheimerFunds has scheduled a special shareholder meeting for February 29, 2012 and is asking shareholders to vote on three proposals involving a number of funds. Proposals up for consideration are: · Election of Fund Board Members: OppenheimerFunds proposes reelecting several current Board Members and approving successors for retiring trustees · Approval to Change or Remove Policies, Investment Objectives: OppenheimerFunds proposes to standardize certain fundamental policies in order to give funds increased flexibility to adapt to a changing investment environment and achieve consistency among other funds in the Oppenheimer family. In addition, the Funds’ investment objectives are being revised and standardized · Make all Funds Delaware Statutory Trusts: Oppenheimer proposes reorganizing funds so that they can take advantage of the benefits offered by organizing in the state of Delaware. As such, the proposal calls for organizing the funds as Delaware statutory trusts as opposed to Maryland corporations or Massachusetts business trusts The funds’ Board of Trustees or Board of Directors recommends shareholders vote “for” the election of Board Members and “for” each proposal. Shareholders are entitled to one vote for each share they owned on December 7, 2011. To vote, shareholders can mark, sign and date the physical proxy ballot and return it by mail or vote by telephone or Internet. The proxy votes involve the following funds: o Capital Income Fund o Cash Reserves Fund o Champion Income Fund o Commodity Strategy Total Return Fund o Core Bond Fund o Corporate Bond Fund o Currency Opportunities Fund o Emerging Markets Debt Fund o Equity Fund o Global Strategic Income Fund o International Bond Fund o Limited Term Government Fund o Main Street Fund o Main Street Select Fund o Main Street Small- & Mid-Cap Fund o Master Event-Linked Bond Fund, LLC o Master Inflation Protection Securities Fund, LLC o Master Loan Fund, LLC o Portfolio Series Fixed Income Active Allocation Fund o Senior Floating Rate Fund o Short Duration Fund For additional information, please see the proxy statements and letter below. Proxy Letter (Retail Funds) Proxy Statement (Retail Funds) Shares of Oppenheimer funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including the possible loss of the principal amount invested. For Institutional Use Only. This material has been prepared by OppenheimerFunds Distributor, Inc. for institutional investors only. It has not been filed with FINRA, may not be reproduced and may not be shown to, quoted to or used with members of the public. Before investing in any of the Oppenheimer funds, investors should carefully consider a fund's investment objectives, risks, charges and expenses. Fund prospectuses and, if available, summary prospectuses contain this and other information about the funds, and may be obtained by visiting our website at oppenheimerfunds.com, or calling us at 1.800.255.2755. Investors should read prospectuses and, if available, summary prospectuses, carefully before investing. Oppenheimer funds are distributed by OppenheimerFunds Distributor, Inc. Two World Financial Center, 225 Liberty Street, New York, NY 10281-1008 © 2011 OppenheimerFunds Distributor, Inc. All rights reserved. WEBF.122311
